UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DWAYNE KEITH MOBLEY,
                             Plaintiff,
                                                             20-CV-1418 (CM)
                    -against-
UNITED STATES DEPARTMENT OF                                  ORDER OF DISMISSAL
HEALTH AND HUMAN SERVICES, Office                            UNDER 28 U.S.C. § 1651
of Civil Right,
                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On October 21, 2014, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Mobley v. United States, No. 14-

CV-7885 (LAP) (S.D.N.Y. Oct. 21, 2014). Plaintiff files this new pro se case, seeks IFP status,

and has not sought permission from the Court to file this action. 1 This action is therefore

dismissed without prejudice for Plaintiff’s failure to comply with the October 21, 2014 order.

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from this order would not be taken in good faith and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated: February 20, 2020
        New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge


       1
        Even if Plaintiff had requested permission, this complaint does not represent a departure
from Plaintiff’s prior pattern of non-meritorious litigation.
